       Case 2:19-cv-02013-JAR-TJJ Document 72 Filed 04/29/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 MARK E. IDSTROM, M.D.,

               Plaintiff,

               v.                                                       Case No. 19-2013-JAR-TJJ

 GERMAN MAY, P.C. et al.,

               Defendants.


                                                    ORDER

       On April 8, 2020, the Court granted the named Defendants’ motion for summary

judgment in this matter,1 in which Plaintiff Mark Idstrom alleged legal malpractice claims

stemming from law firm German May’s representation of him in a state court civil lawsuit. The

Court’s April 8 Order also directed Plaintiff to show cause in writing by April 24, 2020, why

Defendants John Does 1–10 should not be dismissed with prejudice for failure to state

a claim upon which relief may be granted under Fed. R. Civ. P. 12(b)(6). The Court warned that

if no response was filed by that date, this case would be dismissed in its entirety with prejudice.

       The April 24, 2020 deadline has passed and seeing no response to the Court’s Order, the

John Doe Defendants are dismissed for failure to state a claim upon which relief may be granted

under Fed. R. Civ. P. 12(b)(6) because, as explained in the April 8, 2020 Order, it is “patently

obvious” that Plaintiff cannot prevail on the facts alleged against these remaining unidentified

Defendants and allowing him an opportunity to amend would be futile.2




       1
           Doc. 71.
       2
           See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
       Case 2:19-cv-02013-JAR-TJJ Document 72 Filed 04/29/20 Page 2 of 2




       IT IS THEREFORE ORDERED BY THE COURT that John Doe Defendants 1–10

are hereby dismissed with prejudice.

       IT IS SO ORDERED.

       Dated: April 29, 2020

                                           S/ Julie A. Robinson
                                           JULIE A. ROBINSON
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                       2
